UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6209


MILFORD WASHINGTON,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:10-cv-00100-RBS-TEM)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Milford Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milford       Washington      seeks   to   appeal     the   magistrate

judge’s    report      and    recommendation      to   dismiss    his   28   U.S.C.

§ 2254 (2006) petition.            This court may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (2006), and certain

interlocutory       and      collateral    orders,     see   28   U.S.C.     § 1292

(2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp.,    337   U.S.    541,    545-46    (1949).      Because    the   magistrate

judge’s report and recommendation is neither a final order nor

an appealable interlocutory or collateral order, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                           2